Prospectus Supplement to Prospectus Dated September 1, 2010 $613,800,000 Asset-Backed Notes, Class A-1 Toyota Auto Receivables 2010-B Owner Trust Issuing Entity Toyota Auto Finance Receivables LLC Depositor Toyota Motor Credit Corporation Sponsor, Administrator and Servicer You should review carefully the factors set forth under “Risk Factors” beginning on page S-18 of this prospectus supplement and page 14 in the accompanying prospectus.The primary assets of the issuing entity include a pool of fixed rate motor vehicle retail installment sale contracts. The notes are asset backed securities issued by the issuing entity.The notes represent the obligations of the issuing entity only and do not represent the obligations of or interests in Toyota Motor Credit Corporation, Toyota Auto Finance Receivables LLC, Toyota Financial Services Corporation, Toyota Financial Services Americas Corporation, Toyota Motor Corporation, Toyota Motor Sales, U.S.A., Inc. or any of their affiliates.Neither the notes nor the receivables owned by the issuing entity are insured or guaranteed by any governmental agency.This prospectus supplement does not contain complete information about the offering of the notes.No one may use this prospectus supplement to offer and sell the notes unless it is accompanied by the prospectus. On July 22, 2010, the issuing entity issued four classes of notes described herein.The Class A-1 Notes were initially offered but retained by Toyota Auto Finance Receivables LLC on the closing date and are being offered hereby through a placement agent for sale in one or more negotiated transactions or otherwise at varying prices to be determined at the time of sale.The Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes were sold through underwriters in an offering that closed on July 22, 2010.The Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes are not being offered hereby.The issuing entity also issued a certificate representing the equity interest in the issuing entity, which is not being offered hereby. The principal of and interest on the notes will generally be payable on the 15th day of each month, unless the 15th day is not a business day, in which case payment will be made on the following business day.The first payment was made on August 16, 2010. Credit enhancement for the notes consists of excess interest on the receivables, a reserve account and overcollateralization. Initial Principal Amount Interest Rate Accrual Method Final Scheduled Payment Date Class A-1 Notes 0.56012% Actual/360 July 15, 2011 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Class A-1 Notes are offered by Toyota Auto Finance Receivables LLC through the placement agent for sale in one or more negotiated transactions or otherwise at varying prices to be determined at the time of sale.The Class A-1 Notes will be delivered in book-entry form through the Depository Trust Company against payment in immediately available funds. Placement Agent Toyota Financial Services Securities USA Corporation The date of this prospectus supplement is September 1, 2010 TABLE OF CONTENTS Prospectus Supplement Page SUMMARY OF PARTIES TO THE TRANSACTION S-5 SUMMARY OF MONTHLY DISTRIBUTIONS OF COLLECTIONS S-6 SUMMARY OF TERMS S-7 RISK FACTORS S-18 THE ISSUING ENTITY S-26 CAPITALIZATION OF THE ISSUING ENTITY S-28 THE DEPOSITOR S-28 THE SPONSOR, ADMINISTRATOR AND SERVICER S-28 THE TRUSTEES S-29 THE RECEIVABLES POOL S-29 DELINQUENCIES, REPOSSESSIONS AND NET LOSSES S-36 STATIC POOLS S-37 USE OF PROCEEDS S-38 PREPAYMENT AND YIELD CONSIDERATIONS S-38 WEIGHTED AVERAGE LIVES OF THE NOTES S-39 POOL FACTORS AND TRADING INFORMATION S-43 STATEMENTS TO THE NOTEHOLDERS S-43 DESCRIPTION OF THE NOTES S-43 General S-43 Payments of Interest S-43 Payments of Principal S-44 Allocation of Losses S-45 Indenture S-45 Notices S-45 Governing Law S-45 Minimum Denominations S-45 PAYMENTS TO NOTEHOLDERS S-45 Calculation of Available Collections S-46 Calculation of Priority Principal Distribution Amount S-46 Calculation of Regular Principal Distribution Amount S-47 Priority of Payments S-47 Payments After Occurrence of Event of Default Resulting in Acceleration S-48 Reserve Account S-48 Overcollateralization S-49 Excess Interest S-50 TRANSFER AND SERVICING AGREEMENTS S-50 The Transfer and Servicing Agreements S-50 Sale and Assignment of Receivables S-50 Accounts S-50 Servicing Compensation S-50 Collections S-50 Net Deposits S-52 Optional Purchase of Receivables and Redemption of Notes S-52 Removal of Servicer S-52 THE OWNER TRUSTEE AND INDENTURE TRUSTEE S-53 Duties of the Owner Trustee and Indenture Trustee S-54 Fees and Expenses S-55 AFFILIATIONS AND RELATED TRANSACTIONS S-55 LEGAL PROCEEDINGS S-55 ERISA CONSIDERATIONS S-56 CERTAIN FEDERAL INCOME TAX CONSEQUENCES S-57 PLAN OF DISTRIBUTION S-58 S-2 LEGAL OPINIONS S-59 INDEX OF TERMS S-60 ANNEX A:GLOBAL CLEARANCE, SETTLEMENT AND TAX DOCUMENTATION PROCEDURES A-1 ANNEX B:STATIC POOL INFORMATION
